Exhibit 10.2

 

OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Amendment”), dated as of
April 29, 2013, by and among SUPREME INDUSTRIES, INC., a Delaware corporation
(the “Borrower”), the Subsidiaries of the Borrower party hereto (such
Subsidiaries, collectively, the “Guarantors” and each, a “Guarantor”; the
Borrower and the Guarantors are referred to herein, collectively, as the “Credit
Parties” and each, a “Credit Party”), the Lenders identified on the signature
pages hereof as Lenders (which Lenders constitute the Required Lenders), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the
“Administrative Agent”), as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower, the Lenders, and the Administrative Agent, are parties to a Credit
Agreement dated as of December 19, 2012 (that agreement, as amended, restated,
supplemented, or otherwise modified before the date of this Amendment, the
“Existing Credit Agreement”).

 

The Guarantors executed a Subsidiary Guaranty Agreement dated as of December 19,
2012 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Subsidiary Guaranty”), which was acknowledged and agreed to by the
Administrative Agent, in order to guaranty the prompt payment and performance of
the Secured Obligations. A copy of the Subsidiary Guaranty is attached as
Exhibit A.

 

The Credit Parties and the Administrative Agent executed a Collateral Agreement
dated as of December 19, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Collateral Agreement”), in order to secure the
prompt and complete payment and performance when due of the Secured Obligations.
A copy of the Collateral Agreement is attached as Exhibit B.

 

The Borrower agreed to and accepted a Fee Letter dated as of December 19, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Fee Letter”). A copy of the Fee Letter is attached as Exhibit C.

 

The Credit Parties executed (a) a Master Intercompany Demand Note dated as of
December 19, 2012 (as amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Intercompany Note”), and (b) an Endorsement
concerning the Intercompany Note (as amended, restated, supplemented, or
otherwise modified from time to time, the “Endorsement”). Copies of the
Intercompany Note and the Endorsement are attached as Exhibit D.

 

The Credit Parties executed (a) an Intercompany Subordination Agreement dated as
of December 19, 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Intercompany Subordination Agreement”) in order to
subordinate the payment and performance of the “Junior Debt” (as defined
therein) to the payment and performance of the “Senior Debt” (as defined
therein), and (b) a Debtors’ Consent concerning the Intercompany Subordination
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Debtors’ Consent”), which was acknowledged and agreed to by the
Administrative Agent. Copies of the Intercompany Subordination Agreement and the
Debtor’s Consent are attached as Exhibit E.

 

The Credit Parties executed a Perfection Certificate dated as of December 19,
2012 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Perfection Certificate”). A copy of the Perfection Certificate is
attached hereto as Exhibit F.

 

1

--------------------------------------------------------------------------------


 

The Borrower, the Lenders, and the Administrative Agent are now entering into an
Amended and Restated Credit Agreement dated as of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).

 

The parties hereto wish to amend and reaffirm the Existing Ancillary Documents
(as defined below) in the manner provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Credit Agreement. For
purposes of this Amendment, the Subsidiary Guaranty, the Collateral Agreement,
the Fee Letter, the Intercompany Note, the Endorsement, the Intercompany
Subordination Agreement, the Debtors’ Consent, the Perfection Certificate, and
all documents executed in connection with each of the foregoing (but excluding,
however, the Existing Credit Agreement), are referred to as the “Existing
Ancillary Documents,” and each is referred to as an “Existing Ancillary
Document.” All references to the singular shall be deemed to include the plural
and vice versa where the context so requires.

 

2.             Amendments to Existing Ancillary Documents.

 

2.1.         The parties hereto hereby acknowledge and agree that all references
to the Existing Credit Agreement in the Existing Ancillary Documents are hereby
deemed to be references to the Credit Agreement.

 

2.2.         Schedules A, B, C and D to the Perfection Certificate are hereby
amended and restated in their entirety to read as set forth on Exhibit G
attached hereto.

 

2.3.         Schedules 3.6, 3.10 and 3.13 to the Collateral Agreement are hereby
amended and restated in their entirety to read as set forth on Exhibit H
attached hereto.

 

3.             Schedules to Perfection Certificate and Collateral Agreement. To
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make or to continue to make their
respective Extensions of Credit to the Borrower, each Credit Party hereby
represents and warrants to the Administrative Agent and each other Secured Party
that the information on the schedules to the Perfection Certificate (with
respect to such Schedules A, B, C and D, as amended and restated pursuant to
Section 2 of this Amendment) and the schedules to the Collateral Agreement (with
respect to such Schedules 3.6, 3.10 and 3.13, as amended and restated pursuant
to Section 2 of this Amendment) is complete and accurate in all respects as of
the date hereof.

 

4.             Reaffirmation. Each Credit Party hereby (a) reaffirms each of the
agreements and covenants in the Existing Ancillary Documents with the same force
and effect as if each was separately stated herein and made as of the date
hereof; (b) ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under the
Existing Ancillary Documents and (c) confirms that the Existing Ancillary
Documents are in full force and effect.

 

5.             Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(1)                                 that the Administrative Agent has received
this Amendment executed by the Administrate Agent, the Lenders and the Credit
Parties;

 

2

--------------------------------------------------------------------------------


 

(2)                                 that all conditions set forth in Section 6
of the Credit Agreement have been satisfied; and

 

(3)                                 that all legal matters incident to the
execution and delivery of this agreement are reasonably satisfactory to the
Administrative Agent and its counsel.

 

6.             Representations and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(1)                                 that the execution, delivery, and
performance by such Credit Party of this Amendment have been duly authorized by
all necessary company action required on its part, and this Amendment is a
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms except as the enforcement thereof
may be subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and (B) general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law);

 

(2)                                 that each representation and warranty
contained in the Existing Ancillary Documents and the other Loan Documents to
which such Credit Party is a party is true and correct in all respects as of the
date hereof, after giving effect to this Amendment;

 

(3)                                 that neither the execution, delivery and
performance of this Amendment by such Credit Party nor the consummation of the
transactions contemplated hereby does or shall contravene, result in a breach of
or violate (A) any provision of such Credit Party’s certificate or articles of
incorporation or formation and bylaws or operating agreement, as appropriate;
(B) any law or regulation, or any order or decree of any court or government
instrumentality applicable to such Credit Party or (C) any indenture, mortgage,
deed of trust, lease, agreement or other instrument to which such Credit Party
is a party or by which such Credit Party or any of its property is bound; and

 

(4)                                 that no Default or Event of Default has
occurred and is continuing.

 

7.             Successors and Assigns. This Amendment shall be binding upon each
of the Credit Parties and upon their respective executors, administrators,
successors and assigns and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors and assigns. All
references herein to a Credit Party shall be deemed to include the successors
and assigns of such Credit Party. The successors and assigns of the Borrower and
any of the other Credit Parties shall include, without limitation, their
respective receivers, trustees and debtors-in-possession.

 

8.             Further Assurances. Each Credit Party hereby agrees from time to
time, as and when requested by the Administrative Agent or any Lender, to
execute and deliver or cause to be executed and delivered all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or such Lender may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment and the other Loan Documents.

 

9.             Loan Document. This Amendment shall be deemed to be a “Loan
Document” for all purposes under the Credit Agreement.

 

10.          Governing Law. This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

3

--------------------------------------------------------------------------------


 

11.          Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

 

12.          Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

13.          Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of a signature
page of this Amendment by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart of such agreement.

 

14.          Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and Lenders for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors for advice,
assistance or other representation in connection with this Amendment.

 

15.          Reference to and Effect Upon the Existing Ancillary Documents.
Except as expressly set forth in Section 1.11(b) of the Credit Agreement, the
Loan Documents, including without limitation the Existing Ancillary Documents,
shall remain in full force and effect, as amended hereby, and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under any of the Loan Documents, including
without limitation the Existing Ancillary Documents, nor constitute a waiver or
amendment of any provision of any of the Loan Documents, including without
limitation the Existing Ancillary Documents. Upon the effectiveness of this
Amendment, each reference in the Existing Ancillary Documents to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to such Existing Ancillary Document as amended hereby.

 

16.          Section Headings. The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.

 

[Signature pages to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Omnibus Amendment and
Reaffirmation Agreement as of the date first above written.

 

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

 

Name:

Matthew W. Long

 

 

Title:

Chief Financial Officer

 

 

 

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC.,

 

SUPREME\MURPHY TRUCK BODIES, INC.,

a Texas corporation

 

a North Carolina corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

 

 

Name:

Matthew W. Long

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Supreme Industries (CF) - A&R - Omnibus Amendment and Reaffirmation Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Mathew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC,

a Texas corporation

 

a California limited liability company

 

 

 

 

 

 

By:

/s/ Mathew W. Long

 

By:

/s/ Herbert M. Gardner

Name:

Matthew W. Long

 

Name:

Herbert M. Gardner

Title:

Chief Financial Officer

 

Title:

President and Chief Executive Officer

 

Supreme Industries (CF) - A&R - Omnibus Amendment and Reaffirmation Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

Supreme Industries (CF) - A&R - Omnibus Amendment and Reaffirmation Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
 to
Omnibus Amendment and Reaffirmation Agreement

 

Subsidiary Guaranty

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
 to
Omnibus Amendment and Reaffirmation Agreement

 

Collateral Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C
 to
Omnibus Amendment and Reaffirmation Agreement

 

Fee Letter

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT D
 to
Omnibus Amendment and Reaffirmation Agreement

 

Intercompany Note; Endorsement

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E
 to
Omnibus Amendment and Reaffirmation Agreement

 

Intercompany Subordination Agreement; Debtors’ Consent

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT F
 to
Omnibus Amendment and Reaffirmation Agreement

 

Perfection Certificate

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
 to
Omnibus Amendment and Reaffirmation Agreement

 

Amended and Restated Schedules A, B, C and D to Perfection Certificate

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
Perfection Certificate

 

Identification Information

 

Name of
Grantor

 

Jurisdiction of
Incorporation or
Organization

 

Federal
Taxpayer
Identification
Number

 

Organizational
Identification Number

 

Other names used
since organization
and date of changes

 

Changes in corporate
identity/structure
in past 5 years

 

Names or tradenames of
Grantor or any of its
divisions or business
units in past 5 years

Supreme Industries, Inc.

 

Delaware

 

75-1670945

 

2194699

 

6/10/1993 — name changed from ESI Industries, Inc. to Supreme Industries, Inc.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation

 

Texas

 

90-0911103

 

801377655

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Delaware

 

20-2007769

 

3869935

 

None.

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Industries, Inc.



3/18/2012 — Supreme Properties North, Inc., Supreme Properties South, Inc.,
Supreme Properties East, Inc., and Supreme Properties West, Inc. all merged into
Grantor



9/28/2010 — Supreme Corporation (a Texas corporation) merged into Grantor

 

None.

 

--------------------------------------------------------------------------------


 

Supreme Midwest Properties, Inc.

 

Texas

 

36-4748439

 

801693873

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Georgia

 

Texas

 

46-1495094

 

801692378

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Southeast Properties, Inc.

 

Texas

 

36-4748490

 

801693870

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Texas

 

Texas

 

74-2283398

 

44046400

 

6/22/1981 — name changed from Transport Equipment Company, Inc. to Williamsen
TECO Corporation



4/4/1983 — name changed from Williamsen TECO Corporation to Supreme Corporation
of Texas

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Southwest Properties, Inc.

 

Texas

 

90-0916938

 

801693865

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Armored, Inc.

 

Texas

 

37-1708328

 

801693875

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Truck Bodies of California, Inc.

 

California

 

35-1676396

 

C1270935

 

None.

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme West Properties, Inc.

 

Texas

 

37-1708295

 

801693858

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme STB, LLC

 

California

 

26-4120982

 

200635610151

 

12/19/2006 — name changed from

 

None.

 

None.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Supreme STB Corporation to Supreme STB, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Mid-Atlantic Corporation

 

Texas

 

35-1714584

 

101792500

 

5/11/1990 — name changed from Supreme-Jannell Corporation to Supreme
Mid-Atlantic Corporation

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

SC Tower Structural Laminating, Inc.

 

Texas

 

35-2015418

 

139907800

 

None.

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme\Murphy Truck Bodies, Inc.

 

North Carolina

 

56-1891328

 

C-0351217

 

None.

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Supreme Northwest, L.L.C.

 

Texas

 

20-0364574

 

800264134

 

1/6/2004 — name changed from Supreme Oregon, L.L.C. to Supreme Northwest, L.L.C.

 

12/19/2012 — reorganized to be 100% owned by Supreme Corporation; previously
owned by Supreme Indiana Operations, Inc.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE B
to
Perfection Certificate

 

Locations of Collateral

 

Name of
Grantor

 

Chief executive
office
(current and any
other within
past 5 years)

 

Locations of books 
and records relating 
to accounts (current 
and any others
within past 5 years)

 

Other places of
business
(current and any
others within past 5
years)

 

Other locations of
personal property of
Grantor
(current and any others
within past 5 years)

 

Name and address of other persons
holding personal property of Grantor
(current and any others 
within past 4 months)

Supreme Industries, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

2572 E. Kercher Rd.,
Goshen, IN 46528
2581 E. Kercher Rd.,
Goshen, IN 46528
2592 E. Kercher Rd.,
Goshen, IN 46528
6577 Romiss St.,
Berkeley, MO 63134
2051 Highway 41,
Griffin, GA, 30224
475 Liberty Road,
Griffin, GA, 30224
3127 Etheridge Mill
Road, Griffin, GA, 30224
3191 Etheridge Mill
Road, GA, 30224

 

McCormick Motors, 1255 W. Market
St., Nappanee, IN 46550
Jordan Ford, 609 E. Jefferson Blvd.,
Mishawaka, IN 46546
Northwest Ford, 4000 Mannheim
Road, Franklin Park, IL 60131
Mike Bass Ford, I-90 Detroit Road,
Lorain, OH 44052
Harold Zigler Ford, 2525 Bypass
Road, Elkhart, IN 46514
American Fleet Services, 7714
Commerce Park Oval, Independence,
OH 44131

 

--------------------------------------------------------------------------------


 

Supreme Midwest Properties, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Georgia

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher

Road, Goshen, IN,
46528

 

None.

 

2051 Highway 41,
Griffin, GA, 30224
475 Liberty Road,
Griffin, GA, 30224
3127 Etheridge Mill
Road, Griffin, GA, 30224
3191 Etheridge Mill
Road, GA, 30224

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Southeast Properties, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

2051 Highway 41,
Griffin, GA, 30224
475 Liberty Road,
Griffin, GA, 30224
3127 Etheridge Mill
Road, Griffin, GA, 30224
3191 Etheridge Mill
Road, GA, 30224

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Texas

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

500 Commerce Blvd.,
Cleburne, TX 76033
3001 Main St., Cleburne,
TX 76033

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Southwest Properties, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Armored, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Truck Bodies of

 

2581 East

 

2581 East Kercher

 

None.

 

22135 Alessandro Blvd.,

 

Auto Safety House, 2630 W.

 

--------------------------------------------------------------------------------


 

California, Inc.

 

Kercher Road,
Goshen, IN,
46528

 

Road, Goshen, IN,
46528

 

 

 

Moreno Valley, CA
92553

 

Buckeye Road, Phoenix, AZ 85009
Freightliner Trucks, 2477 Deerfield
Dr., Fort Mill, SC 29715

 

 

 

 

 

 

 

 

 

 

 

Supreme West Properties, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme STB, LLC

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Mid-Atlantic Corporation

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,

46528

 

None.

 

401 Jonestown Road,
Jonestown, PA 17038
411 Jonestown Rd.,
Jonestown, PA 17038
NS Jonestown Road,
Jonestown, PA 17038
2490 State Route 72,
Jonestown, PA17038
135 Douglas Pike,
Harrisville, RI 02830

 

None.

 

 

 

 

 

 

 

 

 

 

 

SC Tower Structural Laminating, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

1491 Gerber St., Ligonier,
IN 46767

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme\Murphy Truck Bodies, Inc.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Northwest, L.L.C.

 

2581 East
Kercher Road,
Goshen, IN,
46528

 

2581 East Kercher
Road, Goshen, IN,
46528

 

None.

 

None.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE C
to
Perfection Certificate

 

Subsidiaries

 

Name of Grantor

 

Subsidiary

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

Certificate
Issue Date

Supreme Industries, Inc.

 

Supreme Corporation

 

1,000 Shares

 

common

 

100%

 

01

 

01/31/2011

Supreme Industries, Inc.

 

Supreme Insurance Company, Inc.

 

1,000 Shares

 

common

 

100%

 

1

 

04/04/2005

Supreme Corporation

 

Supreme Indiana Operations, Inc.

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme Corporation of Georgia

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation

 

Supreme Corporation of Texas

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme Truck Bodies of California, Inc.

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

Supreme Mid-Atlantic Corporation

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

SC Tower Structural Laminating, Inc.

 

1,000 Shares

 

common

 

100%

 

03

 

12/19/2012

Supreme Corporation

 

Supreme\Murphy Truck Bodies, Inc.

 

1,000 Shares

 

common

 

100%

 

3

 

12/19/2012

Supreme Corporation

 

Supreme Northwest, L.L.C.

 

100 Units

 

limited liability company membership interest

 

100%

 

05

 

12/19/2012

Supreme Indiana Operations, Inc.

 

Supreme Midwest Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation of Georgia

 

Supreme Southeast Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Corporation of Texas

 

Supreme Southwest Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

 

--------------------------------------------------------------------------------


 

Name of Grantor

 

Subsidiary

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

Certificate
Issue Date

Supreme Corporation of Texas

 

Supreme Armored, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

Supreme Truck Bodies of California, Inc.

 

Supreme STB, LLC

 

1,000 Units

 

limited liability company membership interest

 

100%

 

02

 

12/19/2006

Supreme Truck Bodies of California, Inc.

 

Supreme West Properties, Inc.

 

1,000 Shares

 

common

 

100%

 

01

 

12/19/2012

 

--------------------------------------------------------------------------------


 

SCHEDULE D
to
Perfection Certificate

 

Deposit Accounts

 

Entity

 

Institution Name

 

Address

 

Account Number

 

Purpose

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

4122213630

 

Restricted

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

4122213648

 

Operating

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

9600152981

 

Controlled Disbursements

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

9600157878

 

Controlled Disbursements

Supreme Indiana Operations, Inc.*

 

JP Morgan Chase

 

7610 W. Washington St., Indianapolis, IN 46231

 

000300001862236

 

Operating

Supreme Indiana Operations, Inc.*

 

Key Bank

 

402 Burnett Road, Springfield, OH 45505

 

353231001523

 

Checking - Imprest

Supreme Mid-Atlantic Corporation

 

Citizens Bank

 

PO Box 789, Providence, RI 02901-0789

 

11140437

 

Checking — Transfer Checks

Supreme STB, LLC

 

Wells Fargo Bank, N.A.

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

4122213671

 

Sweep

Supreme STB, LLC

 

BBVA Bancomer USA

 

24010 Sunnymead Blvd., Moreno Valley, CA 92553

 

1229617

 

Checking - Imprest

 

--------------------------------------------------------------------------------

*In the process of closing the accounts.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H
 to
Omnibus Amendment and Reaffirmation Agreement

 

Amended and Restated Schedules 3.6, 3.10 and 3.13 to Collateral Agreement

 

See attached.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.6
to
Collateral Agreement

 

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

 

Name of
Grantor

 

Jurisdiction of
Incorporation or
Organization

 

Federal
Taxpayer
Identification
Number

 

Organizational
Identification Number

 

Mailing Address/
Chief Executive
Office

 

Other Locations

Supreme Industries, Inc.

 

Delaware

 

75-1670945

 

2194699

 

2581 East Kercher Road, Goshen, IN 46528

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation

 

Texas

 

90-0911103

 

801377655

 

2581 East Kercher Road, Goshen, IN 46528

 

None.

 

 

 

 

 

 

 

 

 

 

 

Supreme Indiana Operations, Inc.

 

Delaware

 

20-2007769

 

3869935

 

2581 East Kercher Road, Goshen, IN 46528

 

2572 E. Kercher Rd., Goshen, IN 46528 2581 E. Kercher Rd., Goshen, IN 46528 2592
E. Kercher Rd., Goshen, IN 46528 6577-6581 Romiss Berkley, MO 63134

 

 

 

 

 

 

 

 

 

 

 

Supreme Midwest Properties, Inc.

 

Texas

 

36-4748439

 

801693873

 

2581 East Kercher Road, Goshen, IN 46528

 

2572-2592 East Kercher Road, Goshen, IN 46528

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Georgia

 

Texas

 

46-1495094

 

801692378

 

2581 East Kercher Road, Goshen, IN 46528

 

2051 Highway 41, Griffin, GA, 30224 475 Liberty Road, Griffin, GA, 30224 3127
Etheridge Mill

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

Road, Griffin, GA, 30224 3191 Etheridge Mill Road, GA, 30224

 

 

 

 

 

 

 

 

 

 

 

Supreme Southeast Properties, Inc.

 

Texas

 

36-4748490

 

801693870

 

2581 East Kercher Road, Goshen, IN 46528

 

2051 Highway 41, Griffin, GA, 30224 475 Liberty Road, Griffin, GA, 30224 3127
Etheridge Mill Road, Griffin, GA, 30224 3191 Etheridge Mill Road, GA, 30224

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Texas

 

Texas

 

74-2283398

 

44046400

 

2581 East Kercher Road, Goshen, IN 46528

 

500 Commerce Blvd., Cleburne, TX 76033

 

 

 

 

 

 

 

 

 

 

 

Supreme Southwest Properties, Inc.

 

Texas

 

90-0916938

 

801693865

 

2581 East Kercher Road, Goshen, IN 46528

 

500 Commerce Blvd., Cleburne, TX 76033

 

 

 

 

 

 

 

 

 

 

 

Supreme Armored, Inc.

 

Texas

 

37-1708328

 

801693875

 

2581 East Kercher Road, Goshen, IN 46528

 

3001 Main St., Cleburne, TX 76033

 

 

 

 

 

 

 

 

 

 

 

Supreme Truck Bodies of California, Inc.

 

California

 

35-1676396

 

C1270935

 

2581 East Kercher Road, Goshen, IN 46528

 

22135 Alessandro Blvd., Moreno Valley, CA 92553

 

 

 

 

 

 

 

 

 

 

 

Supreme West Properties, Inc.

 

Texas

 

37-1708295

 

801693858

 

2581 East Kercher Road, Goshen, IN 46528

 

22135 Alessandro Blvd., Moreno Valley, CA 92553

 

 

 

 

 

 

 

 

 

 

 

Supreme STB, LLC

 

California

 

26-4120982

 

200635610151

 

2581 East Kercher Road, Goshen, IN 46528

 

22135 Alessandro Blvd., Moreno Valley, CA 92553

 

 

 

 

 

 

 

 

 

 

 

Supreme Mid-Atlantic

 

Texas

 

35-1714584

 

101792500

 

2581 East Kercher

 

401 Jonestown Rd.,

 

2

--------------------------------------------------------------------------------


 

Corporation

 

 

 

 

 

 

 

Road, Goshen, IN 46528

 

Jonestown, PA 17038
411 Jonestown Rd., Jonestown, PA 17038
24 Howard Lane, Jonestown, PA 17038
2490 State Route 72, Jonestown, PA 17038
135 Douglas Pike, Harrisville, RI 02830

 

 

 

 

 

 

 

 

 

 

 

SC Tower Structural Laminating, Inc.

 

Texas

 

35-2015418

 

139907800

 

2581 East Kercher Road, Goshen, IN 46528

 

1491 Gerber Street, Ligonier, IN 46767

 

 

 

 

 

 

 

 

 

 

 

Supreme\Murphy Truck Bodies, Inc.

 

North Carolina

 

56-1891328

 

C-0351217

 

2581 East Kercher Road, Goshen, IN 46528

 

4000 Airport Drive Wilson, NC 27896

 

 

 

 

 

 

 

 

 

 

 

Supreme Northwest, L.L.C.

 

Texas

 

20-0364574

 

800264134

 

2581 East Kercher Road, Goshen, IN 46528

 

None.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 3.10
to
Collateral Agreement

 

Deposit Accounts and Securities Accounts

 

Deposit Accounts:

 

Grantor

 

Financial
Institution

 

Account Number

 

Address of
Financial
Institution

 

Account Purpose

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

4122213630

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

Restricted

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

4122213648

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

Operating

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

9600152981

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

Controlled Disbursements

Supreme Corporation

 

Wells Fargo Bank, N.A.

 

9600157878

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

Controlled Disbursements

Supreme Indiana Operations, Inc.*

 

JP Morgan Chase

 

000300001862236

 

7610 W. Washington St., Indianapolis, IN 46231

 

Operating

Supreme Indiana Operations, Inc.*

 

Key Bank

 

353231001523

 

402 Burnett Road, Springfield , OH 45505

 

Checking - Imprest

Supreme Mid-Atlantic Corporation

 

Citizens Bank

 

11140437

 

PO Box 789, Providence, RI 02901-0789

 

Checking — Transfer Checks

Supreme STB, LLC

 

Wells Fargo Bank, N.A.

 

4122213671

 

300 N. Meridian St., Ste. 1600, Indianapolis, IN 46204

 

Sweep

Supreme STB, LLC

 

BBVA Bancomer USA

 

1229617

 

24010 Sunnymead Blvd., Moreno Valley, CA 92553

 

Checking - Imprest

 

--------------------------------------------------------------------------------

*In the process of closing the accounts

 

Securities Accounts:

 

Grantor

 

Securities
Intermediary

 

Account Number

 

Address of
Securities
Intermediary

 

Account Purpose

N/A

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3.13
to
Collateral Agreement

 

Investment Property and Partnership/LLC Interests

 

Certificated Securities:

 

Name of Issuer

 

Class and Series

 

Par Value

 

Certificate Number

 

Percentage of
Ownership Interests
of such
Class and Series

 

Grantor: Supreme Industries

 

 

 

 

 

 

 

 

 

 

 

Supreme Corporation

 

Common stock

 

$

1.00

 

01

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Insurance Company, Inc.

 

Common stock

 

$

1.00

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

Grantor: Supreme Corporation

 

Supreme Indiana Operations

 

Common stock

 

$

1.00

 

03

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Georgia

 

Common stock

 

$

1.00

 

01

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Corporation of Texas

 

Common stock

 

$

1.00

 

03

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Truck Bodies of California, Inc.

 

Common stock

 

$

1.00

 

3

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Mid-Atlantic Corporation

 

Common stock

 

$

0.10

 

3

 

100

%

 

 

 

 

 

 

 

 

 

 

SC Tower Structural Laminating, Inc.

 

Common stock

 

$

1.00

 

03

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme\Murphy Truck Bodies, Inc.

 

Common stock

 

$

0.10

 

3

 

100

%

 

 

 

 

 

 

 

 

 

 

Grantor: Supreme Indiana Operations

 

Supreme Midwest Properties, Inc.

 

Common stock

 

$

1.00

 

01

 

100

%

 

 

 

 

 

 

 

 

 

 

Grantor: Supreme Corporation of Georgia

 

 

 

 

 

 

 

 

 

 

 

Supreme Southeast Properties, Inc.

 

Common stock

 

$

1.00

 

01

 

100

%

 

5

--------------------------------------------------------------------------------


 

Grantor: Supreme Corporation of Texas

 

 

 

 

 

 

 

 

 

 

 

Supreme Southwest Properties, Inc.

 

Common stock

 

$

.100

 

01

 

100

%

 

 

 

 

 

 

 

 

 

 

Supreme Armored, Inc.

 

Common stock

 

$

1.00

 

01

 

100

%

 

 

 

 

 

 

 

 

 

 

Grantor: Supreme Truck Bodies of California, Inc.

 

 

 

 

 

 

 

 

 

 

 

Supreme West Properties, Inc.

 

Common stock

 

$

1.00

 

01

 

100

%

 

Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:

 

[Grantor]:

 

Financial Institution

 

Account Number

 

Address of Financial
Institution

 

Account Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Issuer

 

Class and Series

 

Par Value

 

Percentage of Ownership
Interests of such
Class and Series

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnership/LLC Interests:

 

Name of Issuer
(including identification
of
type of entity)

 

Type of Ownership
Interest

 

Certificate
Number
(if any)

 

Percentage of
Ownership Interests of
such Type

 

 

 

 

 

 

 

 

 

Grantor: Supreme Corporation

 

 

 

 

 

 

 

 

 

Supreme Northwest, L.L.C.

 

limited liability company membership interest

 

05

 

100

%

 

 

 

 

 

 

 

 

Grantor: Supreme Truck Bodies of California, Inc.

 

 

 

 

 

 

 

 

 

Supreme STB, LLC

 

limited liability company membership interest

 

2

 

100

%

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------